Case 1:21-cv-20684-UU Document 1-12 Entered on FLSD Docket 02/18/2021 Page 1 of 3
2/2/2021 (9) New York Post - Posts | Facebook

 

 

   

New York Post ©
@NYPost - Newspaper

(4 email.nypost.com

  

@® New York Post o =

NEW
athe
pag New York Post

 

eres Pa ieee eters o
Been sia we |
LR

 

https:/www.facebook.com/NY Post/posts/101667131231555206 Wii
Case 1:21-cv-20684-UU Document 1-12 Entered on FLSD Docket 02/18/2021 Page 2 of 3

2/2/2021

©

(9) New York Fost - Posts | Facebook

™ G) Go

Roth Twittar and Farahnnk tank avtranrdinan: canearchin maaciurac

@O0s 9.3K 2K Comments 7.5K Shares
W) Like ( Comment f& Share

Most Relevant +

Write a comment... © @ @

Press Enter to post.

6 Susie Turner Kilpatrick
Are we living in a communist country? | thought we as
Americans had rights to free speech and to view news
articles on our own free will. When Twitter and Facebook
starts cencoring what we see and read they are
promoting communism, socialism and dictat... See More

Like - Reply - 15w oO 7

© John M Maempa
Yes, Pravda-book has gone full tilt into influencing the
2020 ejection. Very disappointing!
Like : Reply - 15w Ow 28

7 Reply

© Dale Robert Mack
These are not giants!! They are overstating their
influence. Facebook, Twitter are about to find out they
are a platform and NOTHING more. Their ridiculous
censorship has shown millions what they are all about
and their OPINIONS should never be taken s... See More
Like - Reply | 15w ® 3

‘> 2 Replies

oo ® Top Fan
Jonathan Regen
They're not even trying to hide the bias anymore.

Like . Reply - 15w OwP 247

> 8 Replies
Fred Barnard

Just wrong. Joe Biden's guys have been working hard
today to hide the truth. Joe lied and now we all know it

@.

for sure.

Like - Reply - 1Sw Oso a8 .
. [4

% 45 Replies

Tm.

hitps:/Awww.facebook.com/NYPost/posts/10166131231555206 ait
Case 1:21-cv-20684-UU Document 1-12 Entered on FLSD Docket 02/18/2021 Page 3 of 3
‘021 (9) Susie Turmer Kilpatrick | Facebook

TOO ¢ |

    

Susie Turner Kilpatrick

 

Posts About Friends More wv @ Message +e
ie?

Do you know Susie? eee

If you know Susie, send her a message. =

Intro

* Works at Happily Retired
$® Studied Nursing at Grayson County College
$@ Went to Atoka High School
Lives in Palm Beach, Florida

© From Atoka, Oklahoma

https:/Avww.facebook,com/susie.kilpatrick ?comment_id=¥ 29tbWVudDoxMDE2NjEZMTIzMTU1 NTIWNIGzMzE50TY40TO4MTlzMzU0 WB

 
